DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
(paragraph 0082) “wherein the geometry includes a minimum size of the is selected to cause fluid pressure to drop from an anticipated pressure of the fluid to a lower pressure that is less than a saturation pressure of the fluid at a downhole temperature” appears to be an incomplete limitation, since it is unclear which element has a minimum size.  Clarification is needed.
Appropriate correction is required.
Claim Objections
Claims 9 and 13 is objected to because of the following informalities:
(claim 9, line 2) “a central region of the flow control body” should be changed to “the central region of the flow control body”.
(claim 13, lines 3-4) “the borehole” should be changed to “a borehole”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the geometry includes a minimum size of the is selected to cause fluid pressure to drop from an anticipated pressure of the fluid to a lower pressure that is less than a saturation pressure of the fluid at a downhole temperature" in lines 1-4.  This appears to be an incomplete limitation, since it is unclear which element has a minimum size.  Clarification is needed.
Claim 16 recites the limitation "wherein the opposing leading tapered sides" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the limitation should be changed to “wherein the flow control body has opposing leading tapered sides which”.
Claims 17-19 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by van Petegem et al. (10,214,991).
As concerns claims 1 and 12, van Petegem shows a fluid control device (1810) and a method of controlling fluid flow comprising: a housing (1811); a fluid channel (1805) defined within the housing, the fluid channel having a first surface (top wall) and a second surface (1804) opposing the first surface and having an inlet (1815); and a flow control body (1831) disposed in the fluid channel, the flow control body tapering toward the inlet; the body, in use, causing fluid flowing through the channel to diverge into at least a first path between the first surface (top wall) and a first side (top surface) of the body, and a second path defined by at least by the second side (bottom surface) of the body, a geometry of the first path and the second path selected based on a subcool of the fluid at a pressure of the fluid entering the fluid channel, the geometry selected to induce cavitation of the fluid to choke fluid flow through the fluid channel (Fig. 18A & 18B; col 20, ln 61 – col 23, ln 41).
As concerns claims 2 and 14, van Petegem shows wherein the second path is defined by the second side (bottom surface) of the body and the second surface (1804) of the fluid channel.
As concerns claim 3, van Petegem shows wherein the geometry includes a minimum size of the is selected to cause fluid pressure to drop from an anticipated pressure of the fluid to a lower pressure that is less than a saturation pressure of the fluid at a downhole temperature (Fig. 18A & 18B; col 20, ln 61 – col 23, ln 41).
As concerns claims 4 and 15, van Petegem shows wherein at least one of the first side and the second side have a surface roughness that is less than a threshold roughness, the threshold roughness selected to maintain fluid velocity to a level sufficient to achieve cavitation (col 20, ln 61 – col 23, ln 41).
As concerns claims 5 and 16, van Petegem shows wherein the flow control body has opposing leading tapered sides extending from a leading end facing upstream relative to a fluid flow direction toward a central region of the flow control body (Fig. 18A & 18B).
As concerns claims 6 and 17, van Petegem shows wherein the flow control body has an airfoil shape (Fig. 18A & 18B).
As concerns claims 7 and 18, van Petegem shows wherein the leading tapered sides converge to a point at the leading end (Fig. 18A & 18B).
As concerns claims 8 and 19, van Petegem shows wherein the flow control body includes opposing trailing convex sides extending from the central region toward a trailing end facing downstream relative to the fluid flow direction (Fig. 18A & 18B).
As concerns claim 9, van Petegem shows wherein the flow control body includes a diverging region extending from the leading end to the central region of the flow control body, and a converging region extending from the central region (Fig. 18A & 18B).
As concerns claim 10, van Petegem shows wherein the flow control body defines a rounded shape at the trailing end (Fig. 18A & 18B).
As concerns claim 13, van Petegem shows causing, by the body, the fluid in the first path and the second path to converge the fluid into the fluid path downstream of the flow control body, and outputting the fluid to a production conduit in a borehole (Fig. 18A & 18B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over van Petegem et al. alone.
As concerns claims 11 and 20, van Petegem discloses the claimed invention except for wherein the fluid control device is part of at least one of a steam assisted gravity drainage (SAGD) system and a geothermal system.  It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fluid control device in at least one of a steam assisted gravity drainage (SAGD) system and a geothermal system for the expected benefit of controlling the flow of production fluid from the wellbore to the production conduit based on conditions, such as pressure differential and fluid velocity, or fluid properties, such as viscosity, phase, and density.  Thus, one of ordinary skill in the art would have recognized that using the fluid control device in at least one of a steam assisted gravity drainage (SAGD) system and a geothermal system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify van Petegem to obtain the invention as specified in the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679